EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with William Ulrich, Reg. #76,504 on August 2, 2022. 

LISTING OF CLAIMS
This listing of claims will replace all prior versions and listings of claims in the application:

1-15. 	(Cancelled)
(Currently Amended) A method of providing a recorded experience in a virtual world, the method comprising:
	instantiating through execution of one or more processors a plurality of instances of a scene in the virtual world, the plurality of instances defined by data from memory of a server, each of the plurality of instances supporting participation of at least one user by way of a client device;
	automatically assigning a plurality of avatars in the virtual world to the plurality of instances of the scene, each of the plurality of avatars corresponding to one of the at least one users, wherein the assignment of the plurality of avatars corresponds to a predetermined number of avatars for an event to be performed in each of the plurality of instances;
	retrieving at least one file corresponding to the recorded experience from memory, the recorded experience having been generated prior to instantiation of the plurality of instances of the scene, the recorded experience having an initial scene state and subsequent changes thereto during a time period of the recorded experience;
	rendering the recorded experience in each of the plurality of instances of the scene for display by the client device of each of the at least one users, wherein: 
	the plurality of avatars may interact with the recorded experience in a respective one of the plurality of instances during a time period in the virtual world corresponding to the time period of the recorded experience; and
	the plurality of avatars may interact with at least one avatar of the recorded experience in the respective one of the plurality of instances.

(Previously Presented) The method of claim 16, wherein each of the plurality of instances of the scene are identical at instantiation.
(Previously Presented) The method of claim 16, wherein the subsequent changes to the initial scene state of the recorded experience include changes to objects in the recorded experience.
(Previously Presented) The method of claim 16, wherein the subsequent changes to the initial scene state of the recorded experience include changes to avatars in the recorded experience.
(Previously Presented) The method of claim 16, wherein the recorded experience includes audio and video images.
(Previously Presented) The method of claim 20, wherein the audio and video images of the recorded experience are a concert.
(Cancelled)
(Previously Presented) The method of claim 16, wherein the recorded experience is not modifiable by the plurality of avatars.
(Previously Presented) The method of claim 16, wherein the recorded experience is not modifiable by objects in the respective one of the plurality of instances.
(Previously Presented) The method of claim 16, wherein collisions between objects and avatars of the recorded experience and objects and avatars in each of the plurality of instances of the scene are allowed.
(Previously Presented) The method of claim 16, wherein collisions between objects and avatars of the recorded experience and objects and avatars in each of the plurality of instances of the scene are not allowed.


 (Previously Presented) The method of claim 18, wherein objects in the recorded experience may enter into each of the plurality of instances of the scene.
(Previously Presented) The method of claim 16, wherein the recorded experience includes scripts that effectuate changes in each of the plurality of instances of the scene.
(Previously Presented) The method of claim 28, wherein the scripts execute in response to a user action.
(Previously Presented) The method of claim 28, wherein the scripts are executed at a particular time during the time period of the recorded experience.
(Previously Presented) The method of claim 28, wherein the scripts execute in response to a trigger event.
(Previously Presented) The method of claim 16, wherein movement within each of the plurality of instances of the scene are limited by the rendering of the recorded experience.
(Currently Amended) A method of providing a recorded experience in a virtual world, the method comprising:
	instantiating through execution of one or more processors a plurality of instances of a scene in the virtual world, the plurality of instances defined by data from memory of a server, each of the plurality of instances supporting participation of at least one user by way of a client device;
	automatically assigning a plurality of avatars in the virtual world to the plurality of instances of the scene, each of the plurality of avatars corresponding to one of the at least one users, wherein the assignment of the plurality of avatars corresponds to a predetermined number of avatars for an event to be performed in each of the plurality of instances;
	retrieving at least one file corresponding to the recorded experience from memory, the recorded experience having been generated prior to instantiation of the plurality of instances
of the scene, the recorded experience having an initial scene state and subsequent changes thereto during a time period of the recorded experience; 
	rendering the recorded experience in each of the plurality of instances of the scene at a particular time interval for display by the client device of each of the at least one users, wherein: 
	the plurality of avatars may interact with the recorded experience in a respective one of the plurality of instances during a time period in the virtual world corresponding to the time period of the recorded experience; and
	the plurality of avatars may interact with at least one avatar of the recorded experience in the respective one of the plurality of instances.	

	
(Currently Amended) A method of providing a recorded scene from a virtual world, the method comprising:
	instantiating through execution of one or more processors a plurality of instances of a scene in the virtual world, the plurality of instances defined by data from memory of a server, each of the plurality of instances supporting participation of at least one user by way of a client device;
	automatically assigning a plurality of avatars in the virtual world to the plurality of instances of the scene, each of the plurality of avatars corresponding to one of the at least one users, wherein the assignment of the plurality of avatars corresponds to a predetermined number of avatars for an event to be performed in each of the plurality of instances;
	retrieving at least one file corresponding to the recorded scene from memory, the recorded scene having been generated prior to instantiation of the plurality of instances of the scene, the recorded scene having an initial scene state and subsequent changes thereto during a time period of the recorded scene;
	rendering the recorded scene in each of the plurality of instances of the scene for display by the client device of each of the at least one users, wherein: 
	each avatar of the plurality of avatars may interact with the recorded scene in one of the plurality of instances during a time period in the virtual world corresponding to the time period of the recorded scene; and
	the plurality of avatars may interact with at least one avatar of the recorded experience in the respective one of the plurality of instances.

(Currently Amended) A method of providing a recorded scene from a virtual world, the method comprising:
	instantiating through execution of one or more processors a plurality of instances of a scene in the virtual world, the plurality of instances defined by data from memory of a server, each of the plurality of instances supporting participation of at least one user by way of a client device;
	automatically assigning a plurality of avatars in the virtual world to the plurality of instances of the scene, each of the plurality of avatars corresponding to one of the at least one users, wherein the assignment of the plurality of avatars corresponds to a predetermined number of avatars for an event to be performed in each of the plurality of instances;
	retrieving at least one file corresponding to the recorded scene from memory, the recorded scene having been generated prior to instantiation of the plurality of instances of the scene, the recorded scene having an initial scene state and subsequent changes thereto during a time period of the recorded scene;
	rendering the recorded scene in each of the plurality of instances of the scene at a particular time interval for display by the client device of each of the at least one users, wherein:
	each avatar of the plurality of avatars may interact with the recorded scene in one of the plurality of instances; and
	the plurality of avatars may interact with at least one avatar of the recorded experience in the respective one of the plurality of instances.

Allowed Claims
Claims 16-21, and 23-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484